DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .
Status
1.	Claims 1-19 as filed on 9 November 2020 are examined herein.

Examiner’s Notes & Claim Interpretation
2.	Citations to Applicant’s specification are abbreviated herein “Spec.”

Applicant points out that Rhizobium rhizogenes is also known as Agrobacterium rhizogenes.  Spec., p. 6.

Specification
3.	The disclosure is objected to because of the following informalities.  
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a conci1se statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Clearly, a key feature of the invention is the use of Agrobacterium rhizogenes / Rhizobium rhizogenes.  The abstract should recite this species.

Claim Objections
4.	Claims 1, 6, 12 and 16 are objected to because of the following informalities.
Claim 1 is objected to because part (ii) modifies “cells” (line 6) while dependent claims 11-12 and 15-16 refer to a single plant cell where the antecedent basis of the “cell” in claims 11-12 is the “cells” in claim 1.  It is probably preferable to have claim 1 require only the modification of a single cell.
Claim 6 is objected to because the limitation “nucleic acid” in line 1 is incomplete.  Should it be ‘a’ nucleic acid?  Additionally, claim 6 is objected to because it needs to transition from the “one or more developmental regulators” of claim 1 to the “two or more developmental regulators” required by claim 6.
Claim 12 is objected to because, although it depends from claim 11, it actually just further modifies claim 1.  This raises the question of whether claim 12 requires both a targeted enzyme that modifies plant DNA and an additional targeted endonuclease.
Similarly, claim 16 is objected to because, although it depends from claim 15, it actually just further modifies claim 1.  This raises the question of whether claim 16 requires both a targeted enzyme that modifies plant DNA and an additional targeted endonuclease.
Appropriate correction is requested.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 is rejected because it requires ‘conferring an agronomic trait.’  The limitation “agronomic trait” is not defined in the specification.  Further, the claim only requires ‘conferring’ a trait with no requirement that it benefits a plant, and, in fact, the claim only requires ‘conferring an agronomic trait’ on a plant cell.  The limitation is so broad as to be meaningless.  Claims are required to inform those skilled in the art the scope of the invention and claim 14 fails to do so.  Therefore the metes and bounds of the claim cannot be determined.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 is drawn to a method for generating plant tissue with at least one genetic modification from a leguminous plant by using a R. rhizogenes strain to transform a cell using (i) a developmental regulator and (ii) nucleic acid sequences to make genetic 
There is no requirement in claim 1 that the nucleic acids required by parts (i) and (ii) are different since the nucleic acids required by part (i) fall within the scope of the nucleic acids required by part (ii).  In a working example provided by Applicant (Spec., pp. 32-35), the nucleic acids of part (ii) are different and in that embodiment the part (ii) nucleic acids are directed at using CRISPR to modify the genome of a plant.
Dependent claims 2-3 focus on R. rhizogene strains.  Dependent claims 4, 7 and 9 focus on the identity of the developmental regulators while claims 6 and 8 require at least two and requires encoding by plasmid or T-DNA.  Dependent claim 5 requires a cotyledon.  Dependent claim 10 recites several types of plants.
The remainder of the claims focus on part (ii) of claim 1.  Dependent claim 11 requires a transgene that edits plant cell DNA while claims 12-13 specify the identity of the transgene.  Claim 14 requires a transgene conferring an agronomic trait.  Claim 15 uses a targeted enzyme to modify plant DNA while claims 16-17 specify the identity of the transgene.  
Dependent claim 18 assays for a genetic modification.  Dependent claim 19 obtains a plant via tissue culture.
The claimed genera are very broad.  They included any developmental regulator, not even restricting the genus to plant developmental regulators.  They also included anything that can perform a genetic modification.
Applicant describes cloning genes encoding BBM and WUS into a T-DNA construct.  Spec., p. 32.  Then these T-DNA vectors were transformed into R. rhizogenes 18rl2 strain.  Id.  Applicant describes transforming soybean.  Id.  Applicant describes that the result was increased frequency of shoot meristem formation.  Id., p. 33.  Applicant points out that transgenic plants can be created.  Id.  Applicant compared maize and soybean genes.  Id., p. 34.  Applicant then used CRISPR constructs to target soybean phytoene desaturase genes.  Id.
This working example combines R. rhizogenes with two plant developmental regulators and CRISPR to modify soybean genes.
Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997) (quoting Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993)).  The court also stated "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of is not a description of that material."  Id., 984 F.2d at 1568, 25 USPQ2d at 1406.  The court held that “[a] description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  Id., 119 F. 3d at 1569, 43 USPQ2d at 1406.
In comparison to the size of the genera claimed, Applicant fails to describe a representative number of species.  Applicant also fails describe the structural elements of the broad genera claimed that are necessary and/or sufficient for the claimed methods.
Hence Applicant fails to satisfy the written description requirement because Applicant fails to describe a representative number of species of sequences related to the claimed methods Applicant also fails to describe the structural elements that are necessary and/or sufficient for the instant invention.  Therefore Applicant has not demonstrated to one skilled in the art possession of the genera as broadly claimed.  Since the specification fails to provide an adequate written description to support the breadth of the claims, one of skill in the art would not believe Applicant to be in possession of the invention as broadly as claimed at the time of filing.  
Dependent claims are included in this rejection because none provide further limitations obviating this rejection.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1, 4-5, 10, 14 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho & Minh, US Patent Publication No. 2021/0054389 A1, claiming priority to 27 December 2017.
Claim 1 is drawn to a method for generating plant tissue with at least one genetic modification from a leguminous plant by using a R. rhizogenes strain to transform a cell using (i) a developmental regulator and (ii) nucleic acid sequences to make genetic changes.  The developmental regulator(s) of part (i) induce shoot formation in the transformed non-meristematic tissue and then the shoots are cultured.
There is no requirement in claim 1 that the nucleic acids required by parts (i) and (ii) are different since the nucleic acids required by part (ii) fall within the scope of the nucleic acids required by part (i).  
Cho & Minh discloses using R. rhizogenes (para. 0048) to transform soybean (para. 0166), a leguminous plant.  Cho & Minh transforms cotyledons (para. 0171) which is confirmed as non-meristematic tissue by instant claim 5.  Cho & Minh also discloses using AtWUS (para. 0201).  Therefore Cho & Minh anticipates claims 1, 4-5 and 10.
Cho & Minh discloses making transgenic plants resistant to chlorsulfuron (e.g. para. 0030), which is an agronomic trait, and therefore anticipates claim 14 and claim 18.  Cho & Minh also discloses regenerating plants (para. 0208) and thus anticipates claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
§ 103. Conditions for patentability; non-obvious subject matter


8.	Claims 1-4 and 6-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cigan et al., US Patent Publication 2015/0059010 A1 in view of Veena & Taylor (2007) In Vitro Cell Dev Biol – Plant 43:383-403.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:a.	Determining the scope and contents of the prior art.b.	Ascertaining the differences between the prior art and the claims at issue.c.	Resolving the level of ordinary skill in the pertinent art.d.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is drawn to a method for generating plant tissue with at least one genetic modification from a leguminous plant by using a R. rhizogenes strain to transform a cell using (i) a developmental regulator and (ii) nucleic acid sequences to make genetic changes.  The developmental regulator(s) of part (i) induce shoot formation in the transformed non-meristematic tissue and then the shoots are cultured.
There is no requirement in claim 1 that the nucleic acids required by parts (i) and (ii) are different since the nucleic acids required by part (ii) fall within the scope of the nucleic acids required by part (i).  It is very possible that Applicant intended part (ii) to be directed to a DNA modification technique such as CRISPR, but in any case, the use of CRISPR to modify the genome of a plant was known in the prior art.  
Cigan et al. which teaches using CRISPR (abstract, p. 33)  to impart agronomically important traits to plants (para. 0311).  Cigan et al. also teaches using transient expression of BBM and/or WUS2 (para. 0437) as part of the transformation process.  Cigan et al. does not teach using R. rhizogenes.  Veena & Taylor, however, teaches that R. rhizogenes strain 18r12 is an excellent choice for transforming soybean.  Veena & Taylor, p. 395.
prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to follow the teachings of CeA and Veena & Taylor as set forth above.  Given the level of skill in the art as of the effective filing date of the claimed invention, one of ordinary skill in the art would have had a reasonable expectation of success.  Therefore claims 1-4 and 10 are obvious.
Since there are only two development regulators required by the claims, encoding them on one or on separate plasmids is merely an obvious design choice and thus claims 6-9 are obvious. 
Claims 11-13 and 15-17 are features of, e.g. the CRISPR/Cas9 technique taught by Cigan et al. and thus claims 11-13 and 15-17 are obvious.
Cigan et al. teaches adding an agronomic trait (para. 0311) and thus claim 14 is obvious.  Cigan et al. also teaches evaluating the results of CRISPR/Cas9 (e.g. para. 0402) and thus claim 18 is obvious.  Cigan et al. teaches regeneration of plants (e.g. para. 0425) and thus claim 19 is obvious.

9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cigan et al., US Patent Publication 2015/0059010 A1 in view of Veena & Taylor (2007) In Vitro Cell Dev Biol – Plant 43:383-403 in further view of Cho & Minh, US Patent Publication No. 2021/0054389 A1, claiming priority to 27 December 2017.
As seen above, claim 1 is obvious in view of Cigan et al., US Patent Publication 2015/0059010 A1 in view of Veena & Taylor (2007) In Vitro Cell Dev Biol – Plant 43:383-403.  Neither publication explicitly transforms cotyledons.
Cho & Minh teaches using R. rhizogenes (para. 0048) to transform soybean (para. 0166), a leguminous plant.  Cho & Minh transforms cotyledons (para. 0171) which is confirmed as non-meristematic tissue by instant claim 5.  Cho & Minh also teaches using AtWUS (para. 0201).  Therefore claim 5 is obvious.

Conclusion
10.	No claim is allowed.


Cho & Minh cites to Da Silva Conceicao et al. regarding the AtWUS.  Da Silva Conceicao et al. teaches the AtWUS in a T-DNA.  Da Silva Conceicao et al., WO 2017/112006 A1, 29 June 2017.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL T BOGGS/Examiner, Art Unit 1663